Citation Nr: 0944623	
Decision Date: 11/23/09    Archive Date: 12/04/09

DOCKET NO.  98-03 459	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for service-connected hidradenitis suppurativa.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. W. Loeb


INTRODUCTION

The Veteran served on active duty from April 1981 to May 
1984.

In November 2005, the Board of Veterans' Appeals (Board) 
denied the issue of entitlement to an initial evaluation in 
excess of 10 percent for hidradenitis suppurativa and 
remanded the issue of entitlement to a total disability 
rating based on individual unemployability due to service-
connected disability to the Department of Veterans Affairs 
(VA) Regional Office in Jackson, Mississippi (RO) for 
additional development.  

The November 2005 Board denial of an initial evaluation in 
excess of 10 percent for hidradenitis suppurativa was vacated 
and remanded back to the Board by an Order of the Court of 
Appeals for Veterans Claims (Court) in August 2006 based on 
an August 2006 Joint Motion For Partial Remand (Joint 
Motion). 

A letter was sent to the Veteran on October 13, 2006, with a 
copy to his representative, in which the Veteran was given 90 
days from the date of the letter to submit additional 
argument or evidence in support of his appeal prior to the 
Board's readjudication.  Additional argument was received on 
behalf of the Veteran.  The Board remanded the issue on 
appeal back to the RO in December 2006 for additional 
development, to include a current VA skin examination.  It 
was noted in the remand that the failure to appear for a 
scheduled examination without good cause could include denial 
of the claim.

Private treatment records were added to the claims files in 
August 2009, which is after the most recent Supplemental 
Statement of the Case, and there is a September 2009 waiver 
of RO review on behalf of the veteran.  See 38 C.F.R. 
§ 20.1304 (2009).  


FINDING OF FACT

The Veteran failed, without good cause, to appear for 
scheduled VA examinations in 2006, 2007, and 2009.



CONCLUSION OF LAW

Due to the Veteran's failure to report for VA examinations, 
his claim of entitlement to an initial evaluation in excess 
of 10 percent for hidradenitis suppurativa is denied.  38 
C.F.R. § 3.655 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  The percentage 
ratings for each diagnostic code, as set forth in VA's 
Schedule for Rating Disabilities, codified in 38 C.F.R. Part 
4 (2009), represent the average impairment of earning 
capacity resulting from disability. 

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, without good cause, 
the claim will be denied.  38 C.F.R. § 3.655(b).  Examples of 
"good cause" include, but are not limited to, the illness or 
hospitalization of the claimant, death of an immediate family 
member, etc.  38 C.F.R. § 3.655(a).  

The Veteran was scheduled for VA examinations of his service-
connected skin disorder on multiple occasions, including 
February 2006, October and November 2007, and July 2009 in 
conjunction with his increased rating claim.  The Veteran 
failed to report for these examinations.  

Pursuant to 38 C.F.R. § 3.327(a) (2009), examinations will be 
requested whenever VA determines that there is a need to 
verify either the continued existence or the current severity 
of a disability.  See also 38 C.F.R. § 3.159 (2009).  
Individuals for whom examinations have been authorized and 
scheduled are required to report for such examinations.  See 
38 C.F.R. § 3.655.

In this case, VA scheduled the Veteran for examination of his 
hidradenitis suppurativa as there were questions concerning 
the current level of severity of the disability due to 
conflicting evidence in the record as to the current area 
covered by the disorder and the extent of the Veteran's 
therapy.  It is therefore clear that an additional 
examination was required and was properly scheduled.  Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991) (holding that VA's 
statutory duty to assist requires a thorough and 
contemporaneous medical examination that is sufficient to 
ascertain the current level of disability).  

The case was remanded by the Board in December 2006 for a VA 
skin examination.  After the Veteran failed to appear for 
examinations scheduled in 2007, VA examination was scheduled 
for July 14, 2009, and there is evidence on file that the 
Veteran was sent a reminder of the examination on July 10, 
2009.  However, the Veteran failed to report for the 
scheduled VA examination in July 2009 without explanation.  
There is no evidence on file which indicates that the Veteran 
was not provided timely notice to report for multiple 
scheduled VA examinations, including the most recent one in 
July 2009.  In the absence of evidence to the contrary, it 
cannot be presumed that the Veteran did not receive notice of 
the scheduled examination.  The United States Court of 
Appeals for Veterans Claims (Court) has ruled that there is a 
"presumption of regularity" under which it is presumed that 
Government officials have properly discharged their official 
duties.  Clear evidence to the contrary is required to rebut 
the presumption of regularity.  Ashley v. Derwinski, 2 Vet. 
App. 307 (1992), citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926).  While the Ashley case dealt 
with regularity of procedures at the Board, in Mindenhall v. 
Brown, 7 Vet. App. 271 (1994), the Court applied this 
presumption of regularity to procedures at the RO.  

In this case, there is no evidence on file demonstrating that 
the Veteran had "adequate reason" or "good cause" for failing 
to report for VA examination in July 2009.  Although the 
Veteran contends that he did not receive notice in a timely 
manner, and has submitted copies of the front of VA 
correspondence dated September 13 and 14, 2009, he has not 
been able to show that he did not receive the July 10, 2009 
reminder prior to the scheduled July 14 examination.  There 
is no evidence on file that the Veteran contacted VA to 
reschedule this examination if he was unable to attend.

The dispositive law in this case is 38 C.F.R. § 3.655.  The 
Veteran failed to report for scheduled VA examinations, 
including in July 2009, which were necessary in order for the 
RO to properly evaluate his increased rating claim.  No 
adequate explanation has been offered for his failure to 
report.  There is no evidence on file demonstrating that the 
Veteran had good cause for failing to report for examinations 
of his service-connected skin disorder when VA requested.  He 
has not since adequately explained why he failed to appear 
for the examinations and he has not submitted recent medical 
evidence concerning the service-connected disability in 
question which would enable to RO to evaluate the disability 
in an informed manner.  See 38 C.F.R. § 3.326 (2009).  In 
fact, the recent private treatment records does not provide 
much evidence on the chronic symptomatology of the Veteran's 
hidradenitis and is insufficient to determine the current 
severity of the Veteran's hidradenitis.

In cases where the law and not the evidence is dispositive, 
the claim must be denied because of the absence of legal 
merit or the lack of entitlement under law.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  In such a situation, the 
Board has no alternative but to deny the Veteran's increased 
rating claim as provided under the regulatory provisions of 
38 C.F.R. § 3.655.  Thus, the benefit could not be awarded as 
a matter of law, and any VCAA notice errors could not affect 
the essential fairness of the adjudication.  Accordingly, the 
appropriate disposition of the Veteran's claim of entitlement 
to an initial evaluation in excess of 10 percent for 
hidradenitis suppurativa is denial of the claim.

Should the Veteran decide he is willing to report for VA 
examination, he is invited to renew his claim before the RO.



ORDER

An initial evaluation in excess of 10 percent for 
hidradenitis suppurativa is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


